DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 11/11/20.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 23-27 under 35 U.S.C. 103 as being unpatentable over Buesing et al. (US 2011/0114889 A1) as set forth in the Non-Final Rejection filed 08/11/20 is overcome by the cancellation of the claims.

4.	The rejection of Claims 21, 22, 28-32, and 34-42 under 35 U.S.C. 103 as being unpatentable over Buesing et al. (US 2011/0114889 A1) as set forth in the Non-Final Rejection filed 08/11/20 is herein amended due to the Applicant’s amendments.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

7.	Claims 21, 22, 28-32, 34-42, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Buesing et al. (US 2011/0114889 A1).
	Regarding Claims 21, 22, 28, 29, 31, 32, 34-42, 44, and 46, Buesing et al. discloses compounds of the following form:

    PNG
    media_image1.png
    134
    362
    media_image1.png
    Greyscale

([0009]) where Ar1-3 = aryl such as benzene or naphthalene ([0010], [0018]), X = C(R2)2 (and others) ([0011]), and p = 1-6 ([0016]).  An embodiment is disclosed: 

    PNG
    media_image2.png
    197
    398
    media_image2.png
    Greyscale

(page 26).  However, Buesing et al. does not explicitly disclose a compound that fully corresponds to either Formula (II-1) or (II-2) as recited by the Applicant.  Nevertheless, it would have been obvious to modify compound (43) as disclosed by Buesing et al. (above) such that X1 = C(R3)2 (with R3 = methyl), Z1 = C or CR1 (with R1 = hydrogen or 2 = C or CR2 (with R2 = hydrogen) of Formulae (II-1) and (II-1-3) as recited by the Applicant.  The motivation is provided by the fact that the modification merely involves the homologous extension of the fused linkage (as shown in the dotted box above), which is explicitly taught by Buesing et al. to range from 1-6 (i.e., corresponding to p in the general formula), thus rendering the production predictable with a reasonable expectation of success.  
Buesing et al. further discloses that its invention also includes polymers, oligomers, or dendrimers comprising its inventive compounds where one or more of the substituent radicals R1 or R2 represent bonded to the polymer, oligomer, or dendrimer ([0055]-[0056]); its inventive compounds (or polymers, oligomers, or dendrimers comprising them) is part of a solvent formulation for thin film deposition, such as for spin coating ([0077]-[0078]; Claim 34).  Buesing et al. discloses an organic electroluminescent (EL) device comprising a pair of electrodes, interposed therein a light-emitting layer comprises its inventive compounds (or polymers, oligomers, or dendrimers comprising them) as host material ([0058]-[0060], [0064], [0070]).

	Regarding Claim 30, Buesing et al. discloses another embodiment:

    PNG
    media_image3.png
    217
    399
    media_image3.png
    Greyscale

(page 41) which can be similarly modified (via the construction as described by the Office above wherein the fused linkage (dotted box) is extended) such that X1 = C(R3)2 3 = phenyl), Z1 = C or CR1 (with R1 = hydrogen or aromatic ring system having 6 aromatic ring atoms (phenyl)), and Z2 = C or CR2 (with R2 = hydrogen) of Formula (II-1) as recited by the Applicant.  

	Regarding Claims 45 and 47, Buesing et al. discloses another embodiment:

    PNG
    media_image4.png
    222
    398
    media_image4.png
    Greyscale

(page 30) which can be similarly modified (via the construction as described by the Office above wherein the fused linkage (dotted box) is extended) such that X1 = C(R3)2 (with R3 = methyl), Z1 = CR1 (with R1 = hydrogen or joined with another radical to form a ring), and Z2 = CR2 (with R2 = joined with another radical to form a ring) of Formula (II-2-3) as recited by the Applicant.  

Allowable Subject Matter
8.	Claims 33 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Buesing et al. (US 2011/0114889 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    134
    362
    media_image1.png
    Greyscale

([0009]) where Ar1-3 = aryl such as benzene or naphthalene ([0010], [0018]), X = C(R2)2 (and others) ([0011]), and p = 1-6 ([0016]).  Embodiments are disclosed:

    PNG
    media_image5.png
    223
    401
    media_image5.png
    Greyscale

(page 31) and 

    PNG
    media_image6.png
    155
    403
    media_image6.png
    Greyscale

(page 34).  However, it is the position of the Office that neither Buesing et al. singly nor in combination with any other prior art provides sufficient motivation to produce the compounds as recited by the Applicant, particularly in regards to the specific bonding structure of the condensed aromatic groups.

Response to Arguments
9.	Applicant’s arguments on pages 17-18 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.  Furthermore, the Office finds the Applicant’s data 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786